DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2022 has been entered.
Response to Amendment
3.	According to the Amendment, filed 23 May 2022, the status of the claims is as follows:
Claim 1 is currently amended; 
Claim 3 is as originally filed;
Claims 5, 6, 16, and 18 are previously presented; and
Claims 2, 4, 7-15, and 17 are cancelled.
4.	The rejection of claims 1, 3, 5, 6, 16, and 18 under 35 U.S.C. 112(b) or U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the Amendment, filed 23 May 2022.
Reasons for Allowance
5.	Claims 1, 3, 5, 6, 16, and 18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 1, 3, 5, 6, 16, and 18, neither Toth, Yuen, Melker, Ferren, Turcott, Buntic, nor the prior art of record teaches the implantable device of base claim 1, including the following, in combination with all other limitations of the base claim:
…
first and second windows in the housing, the second window being diametrically opposed from the first window;
a light source, embedded into the housing and behind the first window such that light emanating from the light source passes through the first window, … ;
a sensor, embedded into the housing diametrically opposed from the light source housing and behind the second window such that light emanating from the light source passes through the first window, to detect light transmitted from the light source across the opening such that the sensor detects the light passed through the vessel, wherein the second window in combination with the housing limits light from other light sources reaching the sensor, …;

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/14/2022

/